UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL
Case No. 2:20-cv-02652-FMO (SK) Date April 2, 2020

 

 

Title Chris W. Kibunguchy v. Tylenol Corporation

 

Present: The Honorable Steve Kim, U.S. Magistrate Judge

 

 

Connie Chung n/a
Deputy Clerk Court Smart / Recorder
Attorneys Present for Petitioner: Attorneys Present for Respondent:
None present None present

Proceedings: (IN CHAMBERS) ORDER TO SHOW CAUSE

Petitioner Chris Kibunguchy is a California state parolee being treated at Atascadero
State Hospital for his mental health. In his petition under 28 U.S.C. § 2254, Petitioner alleges
that he is being forcibly medicated with a drug that has unwanted side effects. (ECF 1 at 3-5).
The Court has no jurisdiction to address this claim for four reasons.

First, Petitioner names “Tylenol Corporation” as the respondent. But the respondent in
a petition under § 2254 has to be the state official with custody of the petitioner. See Rumsfeld
v. Padilla, 542 U.S. 426, 435 (2004). Unless that person is named, the Court lacks personal
jurisdiction. See Stanley v. California Supreme Court, 21 F.3d 359, 360 (9th Cir. 1994).

Second, even if Petitioner cured this pleading defect with an amended petition, the
Court would have jurisdiction under § 2254 only to decide if he is “in custody in violation of the
Constitution or laws . . . of the United States.” 28 U.S.C. § 2254(a). Yet Petitioner alleges no
such federal basis for habeas relief. Indeed, all the pertinent civil commitment laws stem from
California state statutes. See Cal. Penal Code §§ 2960—2981.

Third, even if Petitioner could recast his state law claims as cognizable federal habeas
claims, the Court would still have no subject matter jurisdiction. Petitioner is not challenging
the validity or duration of his civil commitment, which can be done through a § 2254 petition.
See Duncan v. Walker, 533 U.S. 167, 176 (2001); Huftile v. Miccio-Fonseca, 410 F.3d 1136,
1139-40 (9th Cir. 2005). Instead, he is challenging the conditions of his confinement, that is, a
forcible medication order. (ECF 1 at 5). But the proper method to do that is a civil lawsuit
under 42 U.S.C. § 1983—not a habeas petition under § 2254. See Nettles v. Grounds, 830 F.3d
922, 936 (9th Cir. 2016) (en banc); Hawes v. Grounds, 2013 WL 1856506, at *1 (N.D. Cal.

May 1, 2013); Ari v. Lattimore, 2010 WL 1239095, at *1 (E.D. Cal. Mar. 25, 2010).

Fourth and last, while the Court can sometimes convert a § 2254 petition into a § 1983

civil suit for the sake of judicial efficiency, it may do so only if the petition is “amenable to
conversion on its face, meaning that it names the correct defendants and seeks the correct

CV-90 (10/08) CIVIL MINUTES - GENERAL Page 1 of 2
UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL
Case No. 2:20-cv-02652-FMO (SK) Date April 2, 2020

 

 

Title Chris W. Kibunguchy v. Tylenol Corporation

 

relief.” Nettles, 830 F.3d at 936 (cleaned up). But Tylenol Corporation is not only the wrong
respondent here, it would be the wrong defendant in a converted civil rights case. See Brunette
v. Humane Soc’y of Ventura Cty., 294 F.3d 1205, 1209 (9th Cir. 2002). And it is unknown
what relief Petitioner seeks. He alludes to wanting release from the Hospital (ECF 1 at 6, 11),
but that is not the appropriate remedy for a forcible medication claim. See Crawford v. Bell,
599 F.2d 890, 892 (9th Cir. 1979) (“The appropriate remedy for such constitutional violations,
if proven, would be a judicially mandated change in conditions and/or an award of damages,
but not release from confinement.”). If what Petitioner wants instead is equitable relief, he still
has not explained what that relief should look like—whether it be no medication, a different
drug, a lower dosage, or something else entirely. Indeed, Petitioner’s entire claim is too
perfunctory and conclusory to state a colorable cause of action under § 1983. See 28 U.S.C. §
1915(e)(2)(B); Fed. R. Civ. P. 8(a), 12(b)(6); Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). So
conversion to a civil rights suit would not be the way to preserve the Court’s jurisdiction.!

For all these reasons, Petitioner is ORDERED TO SHOW CAUSE on or before May
1, 2020, why this petition should not be dismissed without prejudice for lack of jurisdiction.
To discharge this order, Petitioner may do one of two things. First, he could voluntarily
dismiss the petition (using the attached Form CV-09) and then file a civil rights complaint
(using the attached Form CV-66). But if he does that, he must also either pay the full filing fee
or file a request to proceed in forma pauperis (using the attached Form CV-60). Alternatively,
Petitioner could voluntarily dismiss this action and then pursue his state remedies instead.
Under California state law, he has the right to a hearing before the Board of Parole Hearings to
contest his mental-health classification. See Cal. Penal Code § 2966(a). And if dissatisfied with
the results of that hearing, he may petition a California state superior court to review the
Board’s adverse decision. See Cal. Penal Code § 2966(b). In that proceeding, he could seek
appointment of counsel and demand a jury trial with a unanimous verdict based on proof
beyond a reasonable doubt. See id. None of these procedural remedies is available in federal
court.

WARNING: If Petitioner fails to file a notice of voluntary dismissal in order to exercise
one of the two options above, or he otherwise fails to timely respond to this order explaining
why it is wrong, this action may also be dismissed involuntarily for failure to prosecute. See
Fed. R. Civ. P. 41(b); L.R. 41-1. Failure to keep the Court informed of any change in address
may also lead to involuntary dismissal for failure to prosecute. See L.R. 41-6.

IT IS SO ORDERED.

 

1 Such conversion would also be improper because Petitioner has not had a chance to give informed
consent. See Nettles, 830 F.3d at 936. Federal courts require that because the differences between
habeas petitions and civil rights actions may make conversion into a § 1983 suit “disadvantageous to
the prisoner compared to a dismissal without prejudice of his petition for habeas corpus.” Id.

CV-90 (10/08) CIVIL MINUTES - GENERAL Page 2 of 2
